433 F.2d 1311
Philip TANG, Appellant,v.DISTRICT DIRECTOR OF the U. S. IMMIGRATION AND NATURALIZATION SERVICE, Appellee.
No. 24499.
United States Court of Appeals, Ninth Circuit.
November 27, 1970.

Appeal from the United States District Court for the Central District of California; Irving Hill, Judge.
Robert P. Samoian (argued), of Kwan, Cohen & Quan, Los Angeles, Cal., for appellant.
Carolyn M. Reynolds (argued), Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., Hugh W. Blanchard, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, ELY, and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment is affirmed. District Judge Hill thoroughly explored the issues and resolved them in his carefully written opinion, reported at 298 F.Supp. 413 (C.D.Cal.1969).